NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISMAEL PALMA-BALBUENA,                          No.    14-70887

                Petitioner,                     Agency No. A099-579-380

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Ismael Palma-Balbuena, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review questions of law de novo,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      We do not consider the supplemental documents and related factual

assertions referenced by Palma-Balbuena in his opening and reply briefs. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (the court’s review is

limited to the administrative record).

      The record does not compel the conclusion that Palma-Balbuena established

either extraordinary circumstances or changed circumstances materially affecting

his eligibility for asylum to excuse his untimely application. See 8 C.F.R.

§ 1208.4(a)(4), (5); Fakhry v. Mukasey, 524 F.3d 1057, 1063 (9th Cir. 2008)

(changed circumstances must materially affect applicant’s eligibility for asylum

and eligibility “is established by demonstrating ‘persecution or a well-founded fear

of persecution on account of [a protected ground]’”) (internal citation omitted).

We reject his contentions that the agency did not consider evidence or applied an

incorrect legal standard. Thus, we deny the petition for review as to asylum.


                                          2                                     14-70887
         Substantial evidence supports the agency’s conclusion that the 2005

altercation in a store and Palma-Balbuena’s related fear of future harm were not on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

dispute not grounds for relief where it is unconnected to a protected ground).

Substantial evidence also supports the agency’s finding that Palma-Balbuena did

not establish it is more likely than not he would be harmed as a member of his

family, see INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (applicant must

provide some evidence of motive, direct or circumstantial), or based on his status

as a person returning from the United States, see Ramirez-Munoz v. Lynch, 816
F.3d 1226, 1228-29 (9th Cir. 2016); see also Zetino, 622 F.3d at 1016. We reject

his contentions that the agency erred in analyzing his claim. Further, we lack

jurisdiction to consider his contentions regarding Mexican transport operators

because Palma-Balbuena did not raise them to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004). Thus, his withholding of removal claim

fails.

         Finally, substantial evidence supports the agency’s denial of Palma-

Balbuena’s CAT claim because he did not establish it is more likely than not he

would be tortured if returned to Mexico. See Silaya, 524 F.3d at 1073. We reject




                                           3                                    14-70887
his contention that the agency applied an incorrect legal standard.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                           14-70887